

[header.jpg]
Colfax Corporation
8730 Stony Point Parkway
 
Suite 150
 
Richmond, VA  23235
 
USA
 
Tel:  (804) 560-4070
 
Fax:  (804) 560-4076
 
www.colfaxcorp.com



February 18, 2011


Mr. Steven W. Weidenmuller
Senior Vice President, Human Resources
Colfax Corporation
3255 Queens Grant Drive
Midlothian, VA 23113


Dear Steve,


On behalf of the Board of Directors of Colfax Corporation (the “Company”), I
accept your resignation from your position as Senior Vice President, Human
Resources of the Company, and from all other officer or director positions with
Company subsidiaries, effective at the close of business on February 21, 2011
(the “Termination Date”).


In recognition of your years of dedicated service and service during this
transition, you will receive the following.  Further, this agreement is in
addition to those benefits and obligations under your Executive Employment
Agreement dated April 22, 2008, as amended (the “Employment Agreement”).


The deferred delivery of all remaining 2001 Phantom Stock shares of Company
common stock (12,483 shares) will be accelerated and delivered to you on or
about the Termination Date.  Vesting will be accelerated for 11,201 stock
options from your 2009 stock option grants.


 
This Agreement cannot be assigned by the Company, other than in connection with
a merger, acquisition or other similar corporate transaction, without your
consent.  This Agreement shall be binding upon and shall inure to your benefit
and the benefits of your heirs, executors, administrators and beneficiaries, and
shall be binding upon and inure to the benefit of the Company and its successors
and assigns.


[footer.jpg]

 
 

--------------------------------------------------------------------------------

 

[header.jpg]
Colfax Corporation
8730 Stony Point Parkway
 
Suite 150
 
Richmond, VA  23235
 
USA
 
Tel:  (804) 560-4070
 
Fax:  (804) 560-4076
 
www.colfaxcorp.com
   

This Agreement is governed by and is to be construed, administered, and enforced
in accordance with the laws of the State of Virginia, without regard to
conflicts of law principles.


Please sign a copy of this Letter Agreement to indicate your agreement to the
terms and conditions set forth above.



 
Very truly yours,
     
/s/ Clay H. Kiefaber
     
Clay H. Kiefaber
 
President and Chief Executive Officer



AGREED AND ACCEPTED as of the date indicated below:


/s/ Steven W. Weidenmuller
Steven W. Weidenmuller
February 18, 2011



[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 